Molnar v Greentech Capital Advisors, L.P. (2022 NY Slip Op 05757)





Molnar v Greentech Capital Advisors, L.P.


2022 NY Slip Op 05757


Decided on October 13, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 13, 2022

Before: Kapnick, J.P., Webber, Oing, González, Kennedy, JJ. 


Index No. 650242/20 Appeal No. 16412 Case No. 2021-04323 

[*1]Michael Molnar, Plaintiff-Appellant,
vGreentech Capital Advisors, L.P., et al., Defendants-Respondents.


Arkin Solbakken LLP, New York (Lisa C. Solbakken of counsel), for appellant.
Paul Hastings, LLP, New York (Patrick W. Shea of counsel), for respondents.

Order, Supreme Court, New York County (Jennifer Schecter, J.), entered October 6, 2021, which, to the extent appealed from as limited by the briefs, granted defendants' motion to dismiss plaintiff's claim for violation of article 6 of the New York Labor Law, unanimously affirmed, without costs.
Plaintiff failed to state a claim for violation of article 6 of the Labor Law, as her equity-based compensation did not constitute "wages" within the meaning of Labor Law § 190(1). The ultimate value of plaintiff's equity-based compensation was contingent on the company's future market value, and thus, was dependent, at least in part, on the financial success of the business enterprise. As a result, the compensation that plaintiff seeks to recover is a form of incentive compensation in the nature of a profit-sharing arrangement. However, Labor Law article 6 contemplates an entirely different type of compensation — that is, compensation directly related to an employee's individual performance, as distinct from compensation based on the performance of the entire business enterprise (see Matter of Lerner v Credit Suisse Sec. (USA) LLC, 193 AD3d 649, 650 [1st Dept 2021], lv denied 38 NY3d 902 [2022]; Guiry v Goldman, Sachs & Co., 31 AD3d 70, 72 [1st Dept 2006]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 13, 2022